DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 9/29/2021, have been fully considered and are persuasive in view of the amendment.  The rejection of claim 1 has been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows:
Cancel claims 15-20 as being non-elected without traverse. 
Reasons for Allowance
5.	Claims 1 and 3-14 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Cardew (EP 0544945) and Ting (DE102010038969).
8.	Cardew teaches a washing machine comprising: a door, comprising an external cover and an internal glass configured to open and close a laundry entrance of the washing machine; at least one image sensor disposed to face the internal glass and configured to acquire image data; a detergent bubble recognizer configured to recognize detergent bubbles from the image data through a machine learning based image recognition model. 
9.	Cardew fails to teach a bubble ratio calculator configured to process the image data and to calculate a ratio of an area of the detergent bubbles to an area of the internal glass, based on the detergent bubbles being recognized by the detergent bubble recognizer, wherein 
10.	Ting teaches a washing machine wherein it is known operate additional rinsing step based on recognition of foam/bubbles at the door in order to remove residual foam/bubbles at the door.  	
11.	Ting fails to a bubble ratio calculator configured to process the image data and to calculate a ratio of an area of the detergent bubbles to an area of the internal glass, based on the detergent bubbles being recognized by the detergent bubble recognizer, wherein the controller is configured to control the washing machine to perform the additional rinsing cycle based on the ratio calculated by the bubble ratio calculator. 
12.	Therefore, the prior art of record does not fairly teach or suggest the specifics of the bubble ratio calculator and thus fail to teach the washing machine as in the context of claim 1.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714